Gilat Satellite Networks Ltd. 21 Yegia Kapayim St. Petach Tikva, Israel 49130 October 28, 2014 VIA EDGAR Mr. Justin Kisner Division of Corporation Finance U.S. Securities and Exchange Commission treet Washington, D.C. 20549 Re: Gilat Satellite Networks Ltd. Form 20-F for Fiscal Year Ended December 31, 2013 Filed March 31, 2014 File No.000-21218 Dear Mr. Kisner: In furtherance of your telephone conference with our U.S. counsel, Steven Glusband, we would very much appreciate an extension until November 26, 2014 to respond to the comments of the Staff of the Securities and Exchange Commission with respect to our annual report on Form 20-F for the year ended December 31, 2013. Thank you very much for your courtesy in this matter. Very truly yours, /s/Alon Levy Alon Levy Vice President, General Counsel
